EXHIBIT 10.4

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

THIRD AMENDMENT TO THE

CONTRACT RESEARCH AGREEMENT

This THIRD AMENDMENT TO THE CONTRACT RESEARCH AGREEMENT (the “Amendment”) is
made and entered into by and between AGRIGENETICS, INC., a Delaware corporation
having its principal place of business at 9330 Zionsville Road, Indianapolis,
Indiana 46268 (“Agrigenetics”) and EXELIXIS PLANT SCIENCES, INC., a Delaware
corporation having its principal place of business at 16160 SW Upper Boones
Ferry Road, Portland, Oregon 97224 (“EPS”). Agrigenetics and EPS are sometimes
referred to herein individually as a “Party” and collectively as the “Parties”.

RECITALS

A. Agrigenetics, Mycogen Corporation, EPS and Exelixis, Inc. (“Exelixis”) are
parties to a Contract Research Agreement effective as of September 4, 2007 as
amended by the First Amendment effective as of January 1, 2008 and the Second
Amendment effective as of October 27, 2008 (the “Agreement”), under which
Agrigenetics engaged EPS to conduct certain research pursuant to a Research
Plan.

B. Agrigenetics and EPS desire to amend the Agreement in accordance with
Section 14.10 of the Agreement to re-define certain terms and roles.

NOW, THEREFORE, the Parties agree as follows:

 

1. THIRD AMENDMENT OF THE AGREEMENT

The parties hereby agree to amend the terms of the Agreement as provided below,
effective as of July 1, 2009 (the “Third Amendment Effective Date”). Where the
Agreement is not explicitly amended, the terms of the Agreement will remain in
force. Capitalized terms used in this Amendment that are not otherwise defined
herein shall have the same meanings as such terms are given in the Agreement.

 

  1.1 Section 2.5 shall be amended to state in it is entirety:

“2.5 Implementation of the Research Plan. The Parties agree that, subject to
Sections 2.9 and 3.5, [ * ] shall have the primary responsibility for decision
making with respect to the implementation of the Research Plan for the
activities with respect to Additional Purchased Asset 1 or Additional Purchased
Asset 2. In addition, [ * ] shall serve as the primary contact for
communications between the Parties with respect to such implementation.”



--------------------------------------------------------------------------------

  1.2 The first sentence of Section 2.8(b) (as added by the First Amendment to
the Contract Research Agreement) is amended to delete “[ * ] “ and “[ * ] “ and
to insert in lieu thereof “[ * ] “ and “[ * ] “, respectively.

 

  1.3 The penultimate sentence of Section 2.8(b) (as added by the First
Amendment to the Contract Research Agreement) is amended to read in its entirety
as follows:

“Without limiting the generality of the foregoing, no Special Consultant shall
be obligated to spend more than [ * ] of his work time, on a calendar monthly
average basis, performing Special Consulting Services, and Agrigenetics shall
not request that any Special Consultant perform Special Consulting Services in
excess of the foregoing amounts.”

 

  1.4 Section 2.9 is added to the Agreement to read in its entirety as follows:

“2.9 Transition Consultation.

(a) If at any time prior to the achievement of Additional Purchased Asset 2, [ *
] , Agrigenetics shall cause DAS to allow [ * ] to dedicate up to [ * ] of his
work time consulting with EPS regarding (i) [ * ] and (ii) [ * ] . In no event
shall [ * ] devote more than [ * ] of his work time consulting with EPS.

(b) Should [ * ] and devote a portion of his work time to consulting with EPS as
contemplated by Section 2.9(a), DAS shall be solely responsible for [ * ] .”

 

  1.5 Section 6.5 shall be amended to state in it is entirety:

“6.5 Payment for Additional Purchased Assets.

(a) Within [ * ] after each of Additional Purchased Asset 1 or Additional
Purchased Asset 3 has been fully achieved, EPS shall invoice Agrigenetics the
following amount, whichever is applicable, for such Additional Purchased Asset:

(i) if such achievement occurs prior to the applicable Anticipated Delivery Date
(as adjusted under Section 4.2(a) or 4.2(b) if necessary) or within [ * ]
thereafter, [ * ] ; or

(ii) if such achievement occurs more than [ * ] , after the applicable
Anticipated Delivery Date (as adjusted under Section 4.2(a) or 4.2(b) if
necessary), [ * ] .

 

2.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

The payments set forth in this Section 6.5(a) shall be due for each of
Additional Purchased Asset 1 and Additional Purchased Asset 3, for a maximum
aggregate payment by Agrigenetics under this Section 6.5(a) of [ * ] .

(b) Within [ * ] after Additional Purchased Asset 2 has been fully achieved, EPS
shall invoice Agrigenetics the following amount, whichever is applicable, for
such Additional Purchased Asset:

(i) if such achievement occurs prior to the applicable Anticipated Delivery Date
(as adjusted under Section 4.2(a) or 4.2(b) if necessary) or within [ * ]
thereafter, [ * ] ; or

(ii) if such achievement occurs more than [ * ] , after the applicable
Anticipated Delivery Date (as adjusted under Section 4.2(a) or 4.2(b) if
necessary), [ * ] .

(c) All payments made by Agrigenetics to EPS pursuant to this Section 6.5 shall
be noncreditable and nonrefundable and shall be paid by Agrigenetics within
thirty (30) days after Agrigenetics’ receipt of the invoice from EPS.”

 

  1.6 Section 6.9 is added to the Agreement to read in its entirety as follows:

“6.9 Third Amendment Payment. Upon the Third Amendment Effective Date, EPS shall
send Agrigenetics an invoice for $1,800,000 . Agrigenetics shall pay such amount
on or before [ * ] . Such payment shall be noncreditable and nonrefundable.”

 

  1.7 The second sentence of Section 8.1 shall be amended to read:

“All EPS employees and Agrigenetics Employees shall perform activities under the
Research Program under the direction and supervision of [ * ] , who shall direct
and manage the day-to-day activities under the Research Plan subject to
Section 2.9.”

 

  1.8 Section 7.6 is added to the Agreement to read in its entirety as follows:

“7.6 Cell Factory Special Consulting Inventions.

(a) EPS shall own all rights, title and interests in and to all data, results,
inventions, improvements, or discoveries, whether patentable or not, that are
made by [ * ] , either solely or jointly with EPS or its Affiliate, in the
course of conducting the Cell Factory Special Consulting Services, including all
intellectual property rights therein (collectively, the “Cell Factory Special
Consulting Inventions”). All Cell Factory Special Consulting Inventions shall be
Cell Factory Special Confidential

 

3.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Information (as defined in Section 9.11). Agrigenetics on behalf of itself and
its Affiliate, DAS, hereby assigns to EPS all of Agrigenetics’ and DAS’ rights,
title and interests in and to the Cell Factory Special Consulting Inventions.
Agrigenetics shall cause DAS to maintain an agreement with [ * ] requiring him
to assign all of his rights, title and interests in and to Cell Factory Special
Consulting Inventions to DAS, and ownership of such Cell Factory Special
Consulting Inventions will transfer to EPS pursuant to the third sentence of
this Section 7.6(a).

(b) At EPS’ reasonable request and expense, Agrigenetics and DAS will execute
and deliver such documents and instruments and take such other actions
reasonably necessary to ensure that all right, title and interest is properly
passed to EPS in any Cell Factory Special Consulting Inventions.”

 

  1.9 [ * ] shall no longer be a Key Personnel and shall be removed from the Key
Personnel List referenced in Section 8.3.

 

  1.10 The last sentence of Section 8.5(b) shall be amended to read:

“[ * ] “

 

  1.11 The first sentence of Section 9.1 of the Agreement is amended to read in
its entirety as follows:

“Except as set forth in Section 9.10, 9.11 or 9.12, all information disclosed by
one Party or its Affiliates (the “Disclosing Party”) to the other Party or its
Affiliates (the “Receiving Party”) pursuant to this Agreement shall be
“Confidential Information” of the Disclosing Party for all purposes hereunder,
except that all Research Inventions shall be Confidential Information of
Agrigenetics, regardless of the identity of the party disclosing such
information, and Agrigenetics shall be deemed the ‘Disclosing Party’ to all such
information.”

 

  1.12 Section 9.11 is added to the Agreement to read in its entirety as
follows:

“9.11 Cell Factory Special Confidential Information.

(a) Definition. In the course of the Cell Factory Special Consulting Services,
EPS or its Affiliates may disclose to [ * ] confidential information of EPS or
its Affiliates, or confidential information of a Third Party provided to EPS or
its Affiliates under obligation of confidentiality, and Third Parties to whom
EPS has written confidentiality obligations may disclose to [ * ] confidential
information of such Third Parties, in each case solely for use in the Cell
Factory Special Consulting Services (such information, the “Cell Factory Special

 

4.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Confidential Information”). In disclosing any Cell Factory Special Confidential
Information to [ * ] , EPS shall use best efforts not to create any conflicting
confidentiality obligations for Agrigenetics or its Affiliates under this
Agreement. If disclosed in writing, the Cell Factory Special Confidential
Information shall be clearly marked as “Cell Factory Special Confidential
Information; not for distribution within Agrigenetics or its Affiliates” or
equivalent, and if disclosed orally, such information shall be identified as
Cell Factory Special Confidential Information at the time of disclosure. Any
information disclosed to [ * ] that is not so identified shall be deemed
Confidential Information of EPS and not subject to this Section 9.11. In
addition, if EPS or its Affiliates discloses any Cell Factory Special
Confidential Information to [ * ] , then such Cell Factory Special Confidential
Information shall cease to be Cell Factory Special Confidential Information and
shall instead be Confidential Information of EPS and no longer subject to this
Section 9.11.

(b) Nondisclosure and Nonuse. Agrigenetics shall cause DAS to use reasonable
efforts to ensure that [ * ] (i) maintains the Cell Factory Special Confidential
Information in confidence and does not disclose the Cell Factory Special
Confidential Information to any Third Party or to any other employee or agent of
Agrigenetics or its Affiliates, and (ii) does not use the Cell Factory Special
Confidential Information for any purpose other than conducting the Cell Factory
Special Consulting Services, which efforts shall include informing [ * ] of the
foregoing nondisclosure and nonuse obligations.

(c) Exceptions. The conditions and obligations in Section 9.11(b) above shall
not apply with respect to any portion of the Cell Factory Special Confidential
Information that:

(i) is or was publicly disclosed by EPS or its Affiliates, either before or
after it is disclosed to [ * ] hereunder;

(ii) was known to [ * ] , without obligation to keep it confidential, prior to
disclosure by EPS or its Affiliates, as shown by competent written evidence;

(iii) is or was subsequently disclosed to [ * ] by Agrigenetics or its
Affiliates, or by a Third Party, in each case without obligation to keep it
confidential;

(iv) is or was published by a Third Party or otherwise becomes publicly
available or enters the public domain through no fault of [ * ] , either before
or after it is disclosed to him; or

 

5.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(v) has been or is independently developed by Agrigenetics or its Affiliates
without the aid, application or use of the Cell Factory Special Confidential
Information, as shown by competent written evidence.

(d) Authorized Disclosure. The Parties acknowledge that [ * ] may disclose the
Cell Factory Special Confidential Information to the extent such disclosure is
requested or required by operation of law or court order, provided that [ * ]
gives EPS or its Affiliates as much prior notice as is reasonably practicable
and legally permissible and discloses only such information as he is obligated
to disclose.”

 

  1.13 Section 9.12 is added to the Agreement to read in its entirety as
follows:

“9.12 Disclosures Made by [ * ] . Information disclosed by [ * ] to Agrigenetics
or its Affiliates in the course of [ * ] performance of the Research Program
Special Consulting Services (except to the extent that such information
constitutes a Research Invention) or his role as EPS’ primary contact regarding
Research Program implementation pursuant to Section 2.5 shall be considered the
Confidential Information of EPS, and Agrigenetics and its Affiliates shall have
the confidentiality obligations set forth in Section 9.1. Information disclosed
by [ * ] to EPS or its Affiliates in the course of [ * ] performance of the
Research Program Special Consulting Services (except to the extent that such
information constitutes a Research Invention) or Cell Factory Special Consulting
Services shall not be considered the Confidential Information of Agrigenetics,
and EPS and its Affiliates shall not have any confidentiality obligations with
respect thereto pursuant to Section 9.1.”

 

  1.14 Section 10.5(a) of the Agreement is amended to read in its entirety as
follows:

“(a) The following provisions of this Agreement shall survive any expiration or
termination of this Agreement, regardless of cause: Articles 1, 9 (except for
Sections 9.9(a) and (b)), 12 and 14 and Sections 6.3(d), 6.5 (with respect to
Additional Purchased Asset 3 if this Agreement is terminated pursuant to
Section 10.4(a)), 6.6, 6.7, 6.8, 6.9, 7.1, 7.4, 7.5, 7.6, 8.4(c), 8.6, 8.7,
10.4(a), 10.4(c) and 10.5.”

 

  1.15 Section 14.2 (“Notices”) shall be amended to delete “Vice President of
Research” and replace it with “Director, Plant Trait Discovery”.

 

  1.16 Exhibit B (“Joint Management Team Members”) shall be amended to
(a) remove [ * ] and replace him with [ * ] and (b) remove [ * ] and replace him
with [ * ] .

 

6.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

  1.17 Exhibit E (“Personnel Committee”) shall be amended to delete [ * ] and
add [ * ] .

 

  1.18 With respect to the letter from EPS to Agrigenetics, Exelixis, Dow and
DAS dated September 4, 2007 regarding the Key Personnel List (the “Key Personnel
Letter”), Appendix B of the Key Personnel Letter shall be amended as of the
Third Amendment Effective Date to delete [ * ] and to add [ * ] .

 

  1.19 The Parties shall use commercially reasonable efforts to negotiate and
enter into, no later than [ * ] , a future amendment to the Agreement which
includes the following terms:

(a) a process will be specified to effectuate [ * ] , which will include [ * ]
no later than [ * ] ;

(b) Section 8.5 of the Agreement will be amended to require [ * ] and to require
[ * ] ;

(c) Section 8.4(c) of the Agreement will be amended to apply to [ * ] ; and

(d) the PDX Facility Lease (as defined in the APA) will be [ * ] , Sections
5.2(a) 6.1(b)(i), 6.2(b)(iii) and 6.3(b)(ii) of the Agreement will be amended to
reflect the effects of [ * ] , and Agrigenetics will pay EPS [ * ] on or before
[ * ] to reimburse EPS for [ * ] .

 

2. MISCELLANEOUS

 

  2.1 Full Force and Effect. This Amendment amends the terms of the Agreement
and is deemed incorporated into the Agreement. The provisions of the Agreement,
as amended by this Amendment, remain in full force and effect.

 

  2.2 Entire Agreement. The Transactional Agreements, including the Agreement as
amended by this Amendment, set forth the entire understanding of the Parties
hereto relating to the subject matter thereof and supersede all prior agreements
and understandings among or between any of the parties hereto relating to the
subject matter thereof.

 

  2.3 Counterparts. This Amendment may be executed in two (2) counterparts, each
of which shall constitute an original and both of which, when taken together,
shall constitute one agreement. The exchange of a fully executed Amendment (in
counterparts or otherwise) by electronic transmission, including by email, or
facsimile shall be sufficient to bind the Parties to the terms and conditions of
this Amendment.

 

7.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[Signature Page Follows]

 

8.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agrigenetics and EPS have executed this Amendment by their
respective duly authorized representatives as of the Third Amendment Effective
Date.

 

AGRIGENETICS, INC.     EXELIXIS PLANT SCIENCES, INC. By:   /s/ Daniel R. Kittle
    By:   /s/ George Scangos Name:   Daniel R. Kittle, Ph.D.     Name:   George
Scangos Title:   VP R&D     Title:   President and Chief Executive Officer

 

The undersigned hereby acknowledges, and agrees to be bound by, the terms of the
foregoing Amendment: DOW AGROSCIENCES LLC By:   /s/ William A. Kleschick  
William A. Kleschick, Ph.D.   Global Leader, Discovery Research

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.